

Execution Version










 











































CARRIAGE SERVICES, INC.


$125,000,000
2.75% CONVERTIBLE SUBORDINATED NOTES DUE 2021 PURCHASE AGREEMENT




































Dated: March 13, 2014




 




NY\5751006

--------------------------------------------------------------------------------



Carriage Services, Inc.


$125,000,000


2.75% Convertible Subordinated Notes due 2021


PURCHASE AGREEMENT
March 13, 2014


Merrill Lynch, Pierce, Fenner & Smith
Incorporated


as Representative of the several Initial Purchasers
c/o    Merrill Lynch, Pierce, Fenner & Smith
Incorporated


One Bryant Park
New York, New York 10036


Ladies and Gentlemen:
Carriage Services, Inc., a Delaware corporation (the “Company”), confirms its
agreement (this “Agreement”) with Merrill Lynch, Pierce, Fenner & Smith
Incorporated (“Merrill Lynch”) and each of the other Initial Purchasers named in
Schedule A hereto (collectively, the “Initial Purchasers,” which term shall also
include any initial purchaser substituted as hereinafter provided in Section 11
hereof), for whom Merrill Lynch is acting as representative (in such capacity,
the “Representative”), with respect to (i) the issue and sale by the Company and
the purchase by the Initial Purchasers, acting severally and not jointly, of the
respective principal amounts set forth in said Schedule A of $125,000,000
aggregate principal amount of the Company’s 2.75% Convertible Subordinated Notes
due 2021 (the “Initial Securities”) and the grant by the Company to the Initial
Purchasers, acting severally and not jointly, of the option to purchase all or
any part of an additional $18,750,000 aggregate principal amount of its 2.75%
Convertible Subordinated Notes due 2021 (the “Option Securities” and, together
with the Initial Securities, the “Securities”) to cover overallotments. The
Securities are to be issued pursuant to an indenture, dated as of March 19, 2014
(the “Indenture”), between the Company and Wilmington Trust, National
Association, as trustee (the “Trustee”).


The Company understands that the Initial Purchasers propose to make an offering
of the Securities on the terms and in the manner set forth herein and agrees
that the Initial Purchasers may resell, subject to the conditions set forth
herein, all or a portion of the Securities to purchasers (“Subsequent
Purchasers”) at any time after this Agreement has been executed and delivered.
The Securities are to be offered and sold through the Initial Purchasers without
being registered under the Securities Act of 1933, as amended (the “1933 Act”),
in reliance upon exemptions therefrom. Pursuant to the terms of the Securities
and the Indenture, investors that acquire Securities may only resell or
otherwise transfer such Securities if such Securities are hereafter registered
under the 1933 Act or if an exemption from the registration requirements of the
1933 Act is available (including the exemption afforded by Rule 144A (“Rule
144A”) of the rules and regulations promulgated under the 1933 Act (the “1933
Act Regulations”) by the Securities and Exchange Commission (the “Commission”)).
The Company has prepared and delivered to each Initial Purchaser copies of a
preliminary offering memorandum dated March 12, 2014 prior to the Applicable
Time (as defined below) (the “Preliminary Offering Memorandum”) and has prepared
and will deliver to each Initial Purchaser, within


--------------------------------------------------------------------------------



two Business Days of the date hereof, copies of a final offering memorandum
dated March 13, 2014 (the “Final Offering Memorandum”), each for use by such
Initial Purchaser in connection with its solicitation of purchases of, or
offering of, the Securities. “Offering Memorandum” means, with respect to any
date or time referred to in this Agreement, the most recent offering memorandum
(whether the Preliminary Offering Memorandum or the Final Offering Memorandum,
or any amendment or supplement to either such document), including exhibits
thereto and any documents incorporated therein by reference, which has been
prepared and delivered by the Company to the Initial Purchasers, in the case of
the Preliminary Offering Memorandum prior to the Applicable Time, in connection
with their solicitation of purchases of, or offering of, the Securities. The
Company has also prepared a final term sheet reflecting the final terms of the
Securities, in the form set forth in Schedule B hereto (the “Final Term Sheet”),
and delivered such Final Term Sheet to the Initial Purchasers in connection with
their solicitation of purchases of, or offering of, the Securities. The Company
agrees that, unless it obtains the prior written consent of the Representative,
it will not make any offer relating to the Securities by any written materials
other than the Offering Memorandum and the Issuer Written Information. “Issuer
Written Information” means (i) any writing intended for general distribution to
investors as evidenced by its being specified in Schedule C hereto, including
the Final Term Sheet, and (ii) any “road show” that is a “written communication”
within the meaning of the 1933 Act. “General Disclosure Package” means the
Preliminary Offering Memorandum and any Issuer Written Information specified on
Schedule C hereto and issued at or prior to 7:30 P.M., New York City time, on
March 13, 2014 or such other time as agreed by the Company and Merrill Lynch
(such date and time, the “Applicable Time”).


All references in this Agreement to financial statements and schedules and other
information which is “contained,” “included” or “stated” in the Offering
Memorandum (or other references of like import) shall be deemed to mean and
include all such financial statements and schedules and other information which
are incorporated by reference in the Offering Memorandum; and all references in
this Agreement to amendments or supplements to the Offering Memorandum shall be
deemed to mean and include the filing of any document under the Securities
Exchange Act of 1934 (the “1934 Act”) which is incorporated by reference in the
Offering Memorandum.


SECTION 1.    Representations and Warranties.


(a)Representations and Warranties by the Company. The Company represents and
warrants to each Initial Purchaser as of the date hereof, the Applicable Time,
the Closing Time (as defined below) and any Date of Delivery (as defined below),
and agrees with each Initial Purchaser, as follows:


(i)General Disclosure Package; Rule 144A Eligibility.    The Company hereby
confirms that it has authorized the use of the General Disclosure Package,
including the Preliminary Offering Memorandum and the Final Term Sheet, and the
Final Offering Memorandum in connection with the offer and sale of the
Securities by the Initial Purchasers. The Securities are eligible for resale
pursuant to Rule 144A and will not be, at the Closing Time, of the same class as
securities listed on a national securities exchange registered under Section 6
of the 1934 Act, or quoted in a U.S. automated interdealer quotation system.


(ii)No Registration Required; No General Solicitation. Subject to compliance by
the Initial Purchasers with the representations and warranties of the Initial
Purchasers and the procedures set forth in Section 6 hereof, it is not necessary
in connection with the offer, sale and delivery of the Securities to the Initial
Purchasers and to each Subsequent Purchaser in the manner contemplated by this
Agreement, the General Disclosure Package and the Final Offering Memorandum to
register the Securities under the 1933 Act or to qualify the Indenture under the
Trust Indenture Act of 1939, as amended (the “1939 Act”). None of the Company,
its Affiliates (as defined below) or any person acting on its or any of their
behalf (other than the Initial

2
NY\5751006

--------------------------------------------------------------------------------



Purchasers, as to whom the Company makes no representation) has engaged, in
connection with the offering of the offered Securities, in any form of general
solicitation or general advertising within the meaning of Rule 502(c) under the
1933 Act Regulations.


(iii)Accurate Disclosure.    As of the Applicable Time, neither (A) the General
Disclosure Package nor (B) any Issuer Written Information other than the items
specified on Schedule C, when considered together with the General Disclosure
Package, included an untrue statement of a material fact or omitted to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading. The Final Offering
Memorandum, as of its date, at the Closing Time or at any Date of Delivery does
not and will not contain an untrue statement of a material fact or omit to state
a material fact necessary in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading. The documents
incorporated or deemed to be incorporated by reference in the General Disclosure
Package and the Final Offering Memorandum, when read together with the other
information in the General Disclosure Package or the Final Offering Memorandum,
as the case may be, did not as of the Applicable Time, and will not as of the
Closing Time contain an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading.


The representations and warranties in this subsection shall not apply to
statements in or omissions from the General Disclosure Package or the Final
Offering Memorandum made in reliance upon and in conformity with written
information furnished to the Company by any Initial Purchaser through Merrill
Lynch expressly for use therein. For purposes of this Agreement, the only
information so furnished shall be the information in the first paragraph under
the heading “Plan of Distribution−Price Stabilization, Short Positions” in the
Offering Memorandum (collectively, the “Initial Purchaser Information”).


(iv)Incorporation of Documents by Reference.    The documents incorporated or
deemed to be incorporated by reference in the Offering Memorandum, when they
became effective or at the time they were or hereafter are filed with the
Commission, complied and will comply in all material respects with the
requirements of the 1934 Act and the rules and regulations of the Commission
under the 1934 Act (the “1934 Act Regulations”).


(v)Independent Accountants. The accountants who certified the financial
statements and supporting schedules included in the Offering Memorandum are
independent public accountants with respect to the Company and its consolidated
subsidiaries as required by the 1933 Act, the 1933 Act Regulations, the 1934
Act, the 1934 Act Regulations and the Public Company Accounting Oversight Board.


(vi)Financial Statements; Non-GAAP Financial Measures. The financial statements
included or incorporated by reference in the General Disclosure Package and the
Final Offering Memorandum, together with the related schedules and notes,
present fairly in all material respects the financial position of the Company
and its consolidated subsidiaries at the dates indicated and the statement of
operations, stockholders’ equity and cash flows of the Company and its
consolidated subsidiaries for the periods specified; said financial statements
have been prepared in conformity with U.S. generally accepted accounting
principles (“GAAP”) applied on a consistent basis throughout the periods
involved in all material respects. The supporting schedules, if any, present
fairly in accordance with GAAP the information required to be stated therein.
The selected financial data and the summary financial information included in
the Offering Memorandum present fairly in all material respects the information
shown therein and

3
NY\5751006

--------------------------------------------------------------------------------



have been compiled on a basis consistent with that of the audited financial
statements included therein. All disclosures contained in the General Disclosure
Package or the Final Offering Memorandum, or incorporated by reference therein,
regarding “non-GAAP financial measures” (as such term is defined by the rules
and regulations of the Commission) comply with Regulation G of the 1934 Act and
Item 10 of Regulation S-K of the 1933 Act, to the extent applicable in all
material respects. The interactive data in eXtensible Business Reporting
Language incorporated by reference in the General Disclosure Package and the
Final Offering Memorandum fairly presents the information called for in all
material respects and has been prepared in accordance with the Commission's
rules and guidelines applicable thereto.


(vii)No Material Adverse Change in Business. Except as otherwise stated therein,
since the respective dates as of which information is given in the General
Disclosure Package or the Final Offering Memorandum, (A) there has been no
material adverse change in the condition, financial or otherwise, or in the
earnings, business affairs or business prospects of the Company and its
subsidiaries considered as one enterprise, whether or not arising in the
ordinary course of business (a “Material Adverse Effect”), (B) there have been
no transactions entered into by the Company or any of its subsidiaries, other
than those in the ordinary course of business, which are material with respect
to the Company and its subsidiaries considered as one enterprise, and
(C) except for regular quarterly dividends on the Company’s common stock, par
value $0.01 per share (the “Common Stock”) and the Company’s outstanding
preferred stock, par value $0.01 per
share, in each case in amounts per share that are consistent with past practice,
there has been no dividend or distribution of any kind declared, paid or made by
the Company on any class of its
capital stock.


(viii)Good Standing of the Company. The Company has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Delaware and has corporate power and authority to own, lease and operate its
properties and to conduct its business as described in the General Disclosure
Package and the Final Offering Memorandum and to enter into and perform its
obligations under this Agreement; and the Company is duly qualified as a foreign
corporation to transact business and is in good standing in each other
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except where the
failure so to qualify or to be in good standing would not result in a Material
Adverse Effect.


(ix)Good Standing of Subsidiaries. Each “significant subsidiary” of the Company
(as such term is defined in Rule 1-02 of Regulation S-X) (each, a “Subsidiary”
and, collectively, the “Subsidiaries”) has been duly organized and is validly
existing as a corporation, partnership or limited liability company, as the case
may be, in good standing under the laws of the jurisdiction of its incorporation
or organization, has corporate or similar power and authority to own, lease and
operate its properties and to conduct its business as described in the General
Disclosure Package and the Final Offering Memorandum and is duly qualified as a
foreign corporation, partnership or limited liability company, as the case may
be, to transact business and is in good standing in each jurisdiction in which
such qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure to so qualify or
to be in good standing would not result in a Material Adverse Effect. Except as
otherwise disclosed in the General Disclosure Package and the Final Offering
Memorandum, all of the issued and outstanding capital stock, limited partner
interests or membership interests, as applicable, of each Subsidiary has been
duly authorized and validly issued, is fully paid and non-assessable and is
owned by the Company, directly or through subsidiaries, free and clear of any
security interest, mortgage, pledge, lien, encumbrance, claim or equity. None of
the outstanding shares of capital stock, limited partner interests or membership
interests, as

4
NY\5751006

--------------------------------------------------------------------------------



applicable, of any Subsidiary was issued in violation of the preemptive or
similar rights of any securityholder of such Subsidiary. The Company does not
own or control, directly or indirectly, any corporation, association or other
entity other than the subsidiaries listed in Exhibit 21 to the Company’s Annual
Report on Form 10-K for the fiscal year ended December 31, 2013.


(x)Capitalization. The authorized, issued and outstanding shares of capital
stock of the Company are as set forth in the General Disclosure Package and the
Final Offering Memorandum in the column entitled “Actual” under the caption
“Capitalization” (except for subsequent issuances, if any, pursuant to this
Agreement, pursuant to reservations, agreements or employee benefit plans
referred to in the General Disclosure Package and the Final Offering Memorandum
or pursuant to the exercise of convertible securities or options referred to in
the General Disclosure Package and the Final Offering Memorandum).


(xi)Authorization of Agreement.    This Agreement has been duly authorized,
executed and delivered by the Company.


(xii)Authorization of the Indenture. The Indenture has been duly authorized by
the Company and, when duly executed and delivered by the Company and the
Trustee, will constitute a valid and binding agreement of the Company,
enforceable against the Company in accordance with its terms, except as the
enforcement thereof may be limited by bankruptcy, insolvency (including, without
limitation, all laws relating to fraudulent transfers), reorganization,
moratorium or similar laws affecting enforcement of creditors’ rights generally
and except as enforcement thereof is subject to general principles of equity
(regardless of whether enforcement is considered in a proceeding in equity or at
law).


(xiii)Authorization of the Securities and the Common Stock. The Securities have
been duly authorized and, at the Closing Time, will have been duly executed by
the Company and, when authenticated, issued and delivered in the manner provided
for in the Indenture and delivered against payment of the purchase price
therefor as provided in this Agreement, will constitute valid and binding
obligations of the Company, enforceable against the Company in accordance with
their terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency (including, without limitation, all laws relating to fraudulent
transfers), reorganization, moratorium or similar laws affecting enforcement of
creditors’ rights generally and except as enforcement thereof is subject to
general principles of equity (regardless of whether enforcement is considered in
a proceeding in equity or at law), and will be in the form contemplated by, and
entitled to the benefits of, the Indenture. The shares of Common Stock issuable
upon conversion of the Securities (the “Underlying Common Stock”) have been duly
authorized and reserved for issuance upon such conversion by all necessary
corporate action and such shares, when issued upon such conversion, will be
validly issued and will be fully paid and non-assessable; no holder of the
Underlying Common stock will be subject to personal liability by reason of being
such a holder; and the issuance of the Underlying Common Stock upon such
conversion will not be subject to the preemptive or other similar rights of any
securityholder of the Company.


(xiv)Description of the Securities, the Common Stock and the Indenture.    The
Securities and the Indenture will conform in all material respects to the
respective statements relating thereto contained in the General Disclosure
Package and the Final Offering Memorandum. The Common Stock conforms to all
statements relating thereto contained or incorporated by reference in the
General Disclosure Package and the Final Offering Memorandum and such
description conforms to the rights set forth in the instruments defining the
same.

5
NY\5751006

--------------------------------------------------------------------------------



(xv)Registration Rights. There are no persons with registration rights or other
similar rights to have any securities registered for sale or sold by the Company
under the 1933 Act.


(xvi)Absence of Violations, Defaults and Conflicts. Neither the Company nor any
of its subsidiaries is (A) in violation of its charter, by-laws or similar
organizational document, (B) in default in the performance or observance of any
obligation, agreement, covenant or condition contained in any contract,
indenture, mortgage, deed of trust, loan or credit agreement, note, lease or
other agreement or instrument to which the Company or any of its subsidiaries is
a party or by which it or any of them may be bound or to which any of the
properties or assets of the Company or any subsidiary is subject (collectively,
“Agreements and Instruments”), except for such defaults that would not, singly
or in the aggregate, result in a Material Adverse Effect, or (C) in violation of
any law, statute, rule, regulation, judgment, order, writ or decree of any
arbitrator, court, governmental body, regulatory body, administrative agency or
other authority, body or agency having jurisdiction over the Company or any of
its subsidiaries or any of their respective properties, assets or operations
(each, a “Governmental Entity”), except for such violations that would not,
singly or in the aggregate, result in a Material Adverse Effect. The execution,
delivery and performance of this Agreement and the consummation of the
transactions contemplated herein and in the General Disclosure Package and the
Final Offering Memorandum (including the issuance and sale of the Securities and
the use of the proceeds from the sale of the Securities as described therein
under the caption “Use of Proceeds”) and compliance by the Company with its
obligations hereunder have been duly authorized by all necessary corporate
action and do not and will not, whether with or without the giving of notice or
passage of time or both, conflict with or constitute a breach of, or default or
Repayment Event (as defined below) under, or result in the creation or
imposition of any lien, charge or encumbrance upon any properties or assets of
the Company or any subsidiary pursuant to, the Agreements and Instruments
(except for such conflicts, breaches, defaults or Repayment Events or liens,
charges or encumbrances that would not, singly or in the aggregate, result in a
Material Adverse Effect), nor will such action result in any violation of the
provisions of the charter, by-laws or similar organizational document of the
Company or any of its subsidiaries or any law, statute, rule, regulation,
judgment, order, writ or decree of any Governmental Entity. As used herein, a
“Repayment Event” means any event or condition which gives the holder of any
note, debenture or other evidence of indebtedness (or any person acting on such
holder’s behalf) the right to require the repurchase, redemption or repayment of
all or a portion of such indebtedness by the Company or any of its subsidiaries.


(xvii)Absence of Labor Dispute. No labor dispute with the employees of the
Company or any of its subsidiaries exists or, to the knowledge of the Company,
is imminent, and the Company is not aware of any existing or imminent labor
disturbance by the employees of any of its or any subsidiary’s principal
suppliers, manufacturers, customers or contractors, which, in either case, would
result in a Material Adverse Effect.


(xviii)Absence of Proceedings. Except as disclosed in the General Disclosure
Package and the Final Offering Memorandum, there is no action, suit, proceeding,
inquiry or investigation before or brought by any Governmental Entity now
pending or, to the knowledge of the Company, threatened, against or affecting
the Company or any of its subsidiaries, which might result in a Material Adverse
Effect, or which might materially and adversely affect their respective
properties or assets or the consummation of the transactions contemplated in
this Agreement or the performance by the Company of its obligations hereunder;
and the aggregate of all pending legal or governmental proceedings to which the
Company or any such subsidiary is a party or of which any of their respective
properties or assets is the subject which are not described in the General
Disclosure Package and the Final Offering Memorandum, including ordinary routine
litigation incidental to the business, could not result in a Material Adverse
Effect.

6
NY\5751006

--------------------------------------------------------------------------------



(xix)Absence of Further Requirements. No filing with, or authorization,
approval, consent, license, order, registration, qualification or decree of, any
Governmental Entity is necessary or required for the performance by the Company
of its obligations hereunder, in connection with the offering, issuance or sale
of the Securities hereunder or the consummation of the transactions contemplated
by this Agreement or for the due execution, delivery and performance of the
Indenture by the Company, except such as have been already obtained.


(xx)Possession of Licenses and Permits. The Company and its subsidiaries possess
such permits, licenses, approvals, consents and other authorizations
(collectively, “Governmental Licenses”) issued by the appropriate Governmental
Entities necessary to conduct the business now operated by them, except where
the failure so to possess would not, singly or in the aggregate, result in a
Material Adverse Effect. The Company and its subsidiaries are in compliance with
the terms and conditions of all Governmental Licenses, except where the failure
so to comply would not, singly or in the aggregate, result in a Material Adverse
Effect. All of the Governmental Licenses are valid and in full force and effect,
except when the invalidity of such Governmental Licenses or the failure of such
Governmental Licenses to be in full force and effect would not, singly or in the
aggregate, result in a Material Adverse Effect. Neither the Company nor any of
its subsidiaries has received any notice of proceedings relating to the
revocation or modification of any Governmental Licenses which, singly or in the
aggregate, if the subject of an unfavorable decision, ruling or finding, would
result in a Material Adverse Effect.


(xxi)Title to Property. The Company and its subsidiaries have good and
marketable title to all real property owned by them and good title to all other
properties owned by them, in each case, free and clear of all mortgages,
pledges, liens, security interests, claims, restrictions or encumbrances of any
kind except such as (A) are described in the General Disclosure Package and the
Final Offering Memorandum or (B) do not, singly or in the aggregate, materially
affect the value of such property and do not materially interfere with the use
made and proposed to be made of such property by the Company or any of its
subsidiaries; and all of the leases and subleases material to the business of
the Company and its subsidiaries, considered as one enterprise, and under which
the Company or any of its subsidiaries holds properties described in the General
Disclosure Package and the Final Offering Memorandum, are in full force and
effect, and neither the Company nor any such subsidiary has any notice of any
claim of any sort that has been asserted by anyone adverse to the rights of the
Company or any subsidiary under any of the leases or subleases mentioned above,
or affecting or questioning the rights of the Company or such subsidiary to the
continued possession of the leased or subleased premises under any such lease or
sublease, except for any such claim which would not result in a Material Adverse
Effect.


(xxii)Possession of Intellectual Property. The Company and its subsidiaries own
or possess, or can acquire on reasonable terms, adequate patents, patent rights,
licenses, inventions, copyrights, know-how (including trade secrets and other
unpatented and/or unpatentable proprietary or confidential information, systems
or procedures), trademarks, service marks, trade names or other intellectual
property (collectively, “Intellectual Property”) necessary to carry on the
business now operated by them, and neither the Company nor any of its
subsidiaries has received any notice or is otherwise aware of any infringement
of or conflict with asserted rights of others with respect to any Intellectual
Property or of any facts or circumstances which would render any Intellectual
Property invalid or inadequate to protect the interest of the Company or any of
its subsidiaries therein, and which infringement or conflict (if the subject of
any unfavorable decision, ruling or finding) or invalidity or inadequacy, singly
or in the aggregate, would result in a Material Adverse Effect.

7
NY\5751006

--------------------------------------------------------------------------------



(xxiii)Environmental Laws. Except as described in the General Disclosure Package
and the Final Offering Memorandum or would not, singly or in the aggregate,
result in a Material Adverse Effect, (A) neither the Company nor any of its
subsidiaries is in violation of any federal, state, local or foreign statute,
law, rule, regulation, ordinance, code, policy or rule of common law or any
judicial or administrative interpretation thereof, including any judicial or
administrative order, consent, decree or judgment, relating to pollution or
protection of human health, the environment (including, without limitation,
ambient air, surface water, groundwater, land surface or subsurface strata) or
wildlife, including, without limitation, laws and regulations relating to the
release or threatened release of chemicals, pollutants, contaminants, wastes,
toxic substances, hazardous substances, petroleum or petroleum products,
asbestos-containing materials or mold (collectively, “Hazardous Materials”) or
to the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials (collectively, “Environmental
Laws”), (B) the Company and its subsidiaries have all permits, authorizations
and approvals required under any applicable Environmental Laws and are each in
compliance with their requirements, (C) there are no pending or, to the
Company’s knowledge threatened administrative, regulatory or judicial actions,
suits, demands, demand letters, claims, liens, notices of noncompliance or
violation, investigation or proceedings relating to any Environmental Law
against the Company or any of its subsidiaries and (D) there are no events or
circumstances that would reasonably be expected to form the basis of an order
for clean-up or remediation, or an action, suit or proceeding by any private
party or Governmental Entity, against or affecting the Company or any of its
subsidiaries relating to Hazardous Materials or any Environmental Laws.


(xxiv)Accounting Controls and Disclosure Controls. The Company and each of its
subsidiaries maintain effective internal control over financial reporting (as
defined under Rule 13-a15 and 15d-15 under the 1934 Act Regulations) and a
system of internal accounting controls sufficient to provide reasonable
assurances that (A) transactions are executed in accordance with management’s
general or specific authorization; (B) transactions are recorded as necessary to
permit preparation of financial statements in conformity with GAAP and to
maintain accountability for assets; (C) access to assets is permitted only in
accordance with management’s general or specific authorization; (D) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences; and
(E) the interactive data in eXtensible Business Reporting Language incorporated
by reference in the General Disclosure Package and the Final Offering Memorandum
fairly presents the information called for in all material respects and is
prepared in accordance with the Commission's rules and guidelines applicable
thereto. Except as described in the General Disclosure Package and the Final
Offering Memorandum, since the end of the Company’s most recent audited fiscal
year, there has been (1) no material weakness in the Company’s internal control
over financial reporting (whether or not remediated) and (2) no change in the
Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting. The Company and each of its subsidiaries
maintain an effective system of disclosure controls and procedures (as defined
in Rule 13a-15 and Rule 15d-15 under the 1934 Act Regulations) that are designed
to ensure that information required to be disclosed by the Company in the
reports that it files or submits under the 1934 Act is recorded, processed,
summarized and reported, within the time periods specified in the Commission’s
rules and forms, and is accumulated and communicated to the Company’s
management, including its principal executive officer or officers and principal
financial officer or officers, as appropriate, to allow timely decisions
regarding disclosure.
(xxv)Compliance with the Sarbanes-Oxley Act. There is and has been no failure on
the part of the Company or, to the Company’s knowledge, any of the Company’s
directors or executive officers, in their capacities as such, to comply in all
material respects with any

8
NY\5751006

--------------------------------------------------------------------------------



provision of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated in connection therewith, including Section 402 related to loans and
Sections 302 and 906 related to certifications.


(xxvi)Payment of Taxes. The Company and its subsidiaries have filed all other
tax returns that are required to have been filed by them pursuant to applicable
foreign, state, local or other law except insofar as the failure to file such
returns would not result in a Material Adverse Effect, and has paid all taxes
due pursuant to such returns or pursuant to any assessment received by the
Company and its subsidiaries, except for such taxes, if any, as are being
contested in good faith and as to which adequate reserves have been established
by the Company. The charges, accruals and reserves on the books of the Company
in respect of any income and corporation tax liability for any years not finally
determined are adequate to meet any assessments or re- assessments for
additional income tax for any years not finally determined, except to the extent
of any inadequacy that would not result in a Material Adverse Effect.


(xxvii)Insurance. The Company and its subsidiaries carry or are entitled to the
benefits of insurance, with financially sound and reputable insurers, in such
amounts and covering such risks as is generally maintained by companies of
established repute engaged in the same or similar business, and all such
insurance is in full force and effect. The Company has no reason to believe that
it or any of its subsidiaries will not be able (A) to renew its existing
insurance coverage as and when such policies expire or (B) to obtain comparable
coverage from similar institutions as may be necessary or appropriate to conduct
its business as now conducted and at a cost that would not result in a Material
Adverse Effect. Neither of the Company nor any of its subsidiaries has been
denied any insurance coverage which it has sought or for which it has applied.


(xxviii)Investment Company Act. The Company is not required, and upon the
issuance and sale of the Securities as herein contemplated and the application
of the net proceeds therefrom as described in the General Disclosure Package and
the Final Offering Memorandum will not be required, to register as an
“investment company” under the Investment Company Act of 1940, as amended (the
“1940 Act”).


(xxix)Absence of Manipulation.    Neither the Company nor any affiliate of the
Company has taken, nor will the Company or any affiliate take, directly or
indirectly, any action which is designed, or would be expected, to cause or
result in, or which constitutes, the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of the
Securities or to result in a violation of Regulation M under the 1934 Act.


(xxx)Foreign Corrupt Practices Act. None of the Company, any of its subsidiaries
or, to the knowledge of the Company, any director, officer, agent, employee,
affiliate or other person acting on behalf of the Company or any of its
subsidiaries is aware of or has taken any action, directly or indirectly, that
would result in a violation by such persons of the Foreign Corrupt Practices Act
of 1977, as amended, and the rules and regulations thereunder (the “FCPA”),
including, without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorization of the giving of anything of
value to any “foreign official” (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of the FCPA and the Company and, to the
knowledge of the Company, its affiliates have conducted their businesses in
compliance with the FCPA and have

9
NY\5751006

--------------------------------------------------------------------------------



instituted and maintain policies and procedures designed to ensure, and which
are reasonably expected to continue to ensure, continued compliance therewith.


(xxxi)Money Laundering Laws. The operations of the Company and its subsidiaries
are and have been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any Governmental Entity (collectively, the “Money Laundering Laws”); and no
action, suit or proceeding by or before any Governmental Entity involving the
Company or any of its subsidiaries with respect to the Money Laundering Laws is
pending or, to the best knowledge of the Company, threatened.


(xxxii)OFAC. None of the Company or any of its respective subsidiaries or, to
the knowledge of the Company, any director, officer, agent, employee or
affiliate of the Company or any of its subsidiaries is currently subject to any
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury (“OFAC”); and the Company will not directly or
indirectly use the proceeds of the offering of the Securities hereunder, or
lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other person or entity, for the purpose of financing
the activities of any person currently subject to any U.S. sanctions
administered by OFAC.


(xxxiii)Statistical and Market-Related Data. Nothing has come to the attention
of the Company that has caused the Company to believe that the statistical and
market-related data included in the General Disclosure Package or the Final
Offering Memorandum is not based on or derived from sources that are reliable
and accurate in all material respects.


(b)Officer’s Certificates. Any certificate signed by any officer of the Company
or any of its subsidiaries delivered to the Representative or to counsel for the
Initial Purchasers shall be deemed a representation and warranty by the Company
to each Initial Purchaser as to the matters covered thereby.


SECTION 2.    Sale and Delivery to Initial Purchasers; Closing.


(a)Initial Securities. On the basis of the representations and warranties herein
contained and subject to the terms and conditions herein set forth, the Company
agrees to sell to each Initial Purchaser, severally and not jointly, and each
Initial Purchaser, severally and not jointly, agrees to purchase from the
Company, at the price set forth in Schedule A, the aggregate principal amount of
Initial Securities set forth in Schedule A, plus any additional principal amount
of Initial Securities which such Initial Purchaser may become obligated to
purchase pursuant to the provisions of Section 11 hereof, subject to such
adjustments as Merrill Lynch in its discretion shall make to ensure that any
sales or purchases are in authorized denominations.


(b)Option Securities. In addition, on the basis of the representations and
warranties herein contained and subject to the terms and conditions herein set
forth, the Company hereby grants an option to the Initial Purchasers, severally
and not jointly, to purchase the Option Securities, at the price set forth in
Schedule A. The option hereby granted may be exercised for 30 days after the
date hereof and may be exercised in whole or in part from time to time only for
the purpose of covering overallotments made in connection with the offering and
distribution of the Initial Securities upon notice by the Representative to the
Company setting forth the amount of Option Securities as to which the several
Initial Purchasers are then exercising the option and the time and date of
payment and delivery for such Option Securities. Any such time and date of
delivery (a “Date of Delivery”) shall be determined by the Representative, but
shall

10
NY\5751006

--------------------------------------------------------------------------------



not be later than seven full business days after the exercise of said option,
nor in any event prior to the Closing Time. If the option is exercised as to all
or any portion of the Option Securities, each of the Initial Purchasers, acting
severally and not jointly, will purchase that proportion of the total principal
amount of Option Securities then being purchased which the number of Initial
Securities set forth in Schedule A opposite the name of such Initial Purchaser
bears to the total principal amount of Initial Securities, subject in each case
to such adjustments as Merrill Lynch in its discretion shall make to ensure that
any sales or purchases are in authorized denominations.


(c)Payment. Payment of the purchase price for, and delivery of certificates for,
the Initial Securities shall be made at the offices of Latham & Watkins LLP, or
at such other place as shall be agreed upon by the Representative and the
Company, at 9:00 A.M. (New York City time) on the third (fourth, if the pricing
occurs after 4:30 P.M. (New York City time) on any given day) business day after
the date hereof (unless postponed in accordance with the provisions of Section
11), or such other time not later than ten business days after such date as
shall be agreed upon by the Representative and the Company (such time and date
of payment and delivery being herein called “Closing Time”).


In addition, in the event that any or all of the Option Securities are purchased
by the Initial Purchasers, payment of the purchase price for, and delivery of
certificates for, such Option Securities shall be made at the above-mentioned
offices, or at such other place as shall be agreed upon by the Representative
and the Company, on each Date of Delivery as specified in the notice from
Merrill Lynch to the Company.


Payment shall be made to the Company by wire transfer of immediately available
funds to a bank account designated by the Company, against delivery to the
Representative for the respective accounts of the Initial Purchasers of
certificates for the Securities to be purchased by them. It is understood that
each Initial Purchaser has authorized the Representative, for its account, to
accept delivery of, receipt for, and make payment of the purchase price for, the
Initial Securities and the Option Securities, if any, which it has agreed to
purchase. Merrill Lynch, individually and not as representative of the Initial
Purchasers, may (but shall not be obligated to) make payment of the purchase
price for the Initial Securities or the Option Securities, if any, to be
purchased by any Initial Purchaser whose funds have not been received by the
Closing Time or the relevant Date of Delivery, as the case may be, but such
payment shall not relieve such Initial Purchaser from its obligations hereunder.


SECTION 3.    Covenants of the Company. The Company covenants with each Initial
Purchaser as follows:


(a)Delivery of Offering Memorandum. The Company will furnish to each Initial
Purchaser, without charge, such number of copies of the Final Offering
Memorandum thereto and any amendments or supplements thereto as such Initial
Purchaser may reasonably request.


(b)Notice and Effect of Material Events. If at any time prior to the completion
of resales of the Securities by the Initial Purchasers, any event shall occur or
condition shall exist as a result of which it is necessary, in the opinion of
counsel for the Initial Purchasers or for the Company, to amend or supplement
the General Disclosure Package or the Final Offering Memorandum in order that
the General Disclosure Package or the Final Offering Memorandum, as the case may
be, will not include any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein not misleading
in the light of the circumstances existing at the time it is delivered to a
Subsequent Purchaser, the Company will promptly (A) give the Representative
notice of such event and (B) prepare any amendment or supplement as may be
necessary to correct such statement or omission and, a reasonable amount of time
prior to any proposed use or distribution, furnish the Representative with
copies of any such amendment or supplement; provided that the Company shall not
use or distribute any

11
NY\5751006

--------------------------------------------------------------------------------



such amendment or supplement to which the Representative or counsel for the
Initial Purchasers shall object. The Company will furnish to the Initial
Purchasers such number of copies of such amendment or supplement as the Initial
Purchasers may reasonably request.


(c)Reporting Requirements. Until the completion of resales of the Securities by
the Initial Purchasers, the Company will file all documents required to be filed
with the Commission pursuant to the 1934 Act within the time periods required by
the 1934 Act and the 1934 Act Regulations. The Company has given the
Representative notice of any filings made pursuant to the 1934 Act or 1934 Act
Regulations within 48 hours prior to the Applicable Time; the Company will give
the Representative notice of its intention to make any such filing from the
Applicable Time to the Closing Time and will furnish the Representative with
copies of any such documents a reasonable amount of time prior to such proposed
filing, as the case may be, and will not file, except with respect to any
document that counsel has advised the Company is required to be filed under the
1934 Act and that does not relate to the Securities, or use any such document to
which the Representative or counsel for the Initial Purchasers shall reasonably
object.


(d)Blue Sky Qualifications. The Company will use its reasonable best efforts, in
cooperation with the Initial Purchasers, to qualify the Securities for offering
and sale under the applicable securities laws of such states and other
jurisdictions (domestic or foreign) as the Representative may designate and to
maintain such qualifications in effect so long as required to complete the
distribution of the Securities; provided, however, that the Company shall not be
obligated to file any general consent to service of process or to qualify as a
foreign corporation or as a dealer in securities in any jurisdiction in which it
is not so qualified or to subject itself to taxation in respect of doing
business in any jurisdiction in which it is not otherwise so subject.


(e)Use of Proceeds. The Company will use the net proceeds received by it from
the sale of the Securities in the manner specified in the General Disclosure
Package and the Final Offering Memorandum under “Use of Proceeds.”


(f)DTCC. The Company will cooperate with the Initial Purchasers and use its best
efforts to permit the offered Securities to be eligible for clearance and
settlement through the facilities of The Depository Trust & Clearing Corporation
(“DTCC”).


(g)Listing. The Company will use its reasonable best efforts to effect and
maintain the listing of the Underlying Common Stock on the New York Stock
Exchange.


(h)Restriction on Sale of Securities. During a period of 90 days from the date
of the Final Offering Memorandum, the Company will not, without the prior
written consent of Merrill Lynch, (i) directly or indirectly, offer, pledge,
sell, contract to sell, sell any option or contract to purchase, purchase any
option or contract to sell, grant any option, right or warrant to purchase or
otherwise transfer or dispose of any shares of Common Stock or any securities
convertible into or exercisable or exchangeable for Common Stock or file any
registration statement under the 1933 Act with respect to any of the foregoing
or (ii) enter into any swap or any other agreement or any transaction that
transfers, in whole or in part, directly or indirectly, the economic consequence
of ownership of the Common Stock, whether any such swap or transaction described
in clause (i) or (ii) above is to be settled by delivery of Common Stock or such
other securities, in cash or otherwise. The foregoing sentence shall not apply
to (A) the Securities to be sold hereunder, (B) any shares of Common Stock
issued by the Company upon the exercise of an option or warrant or the
conversion of a security outstanding on the date hereof and referred to in the
General Disclosure Package and the Final Offering Memorandum, (C) any shares of
Common Stock issued or options to purchase Common Stock granted pursuant to
existing employee benefit plans of the Company referred to in the General
Disclosure Package and the Final Offering Memorandum or (D) any

12
NY\5751006

--------------------------------------------------------------------------------



shares of Common Stock issued pursuant to any non-employee director stock plan
or dividend reinvestment plan referred to in the General Disclosure Package and
the Final Offering Memorandum.


SECTION 4.    Payment of Expenses.


(a)Expenses. The Company will pay or cause to be paid all expenses incident to
the performance of their obligations under this Agreement, including (i)
preparation, issuance and delivery of the Securities to the Initial Purchasers
and the Underlying Common Stock and any charges of DTCC in connection therewith,
(ii) the fees and disbursements of the Company’s counsel, accountants and other
advisors, (iii) the qualification of the Securities under securities laws in
accordance with the provisions of Section 3(d) hereof, including filing fees and
$15,000 for the fees and disbursements of counsel for the Initial Purchasers in
connection therewith and in connection with the preparation of the Blue Sky
Survey and any supplement thereto, (iv) the preparation, printing and delivery
to the Initial Purchasers of copies of each Preliminary Offering Memorandum, any
Issuer Written Information, the Final Term Sheet and the Final Offering
Memorandum and any amendments or supplements thereto and any costs associated
with electronic delivery of any of the foregoing by the Initial Purchasers to
investors, (v) all fees and expenses of the Trustee and any expenses of any
transfer agent or registrar for the Securities or the Underlying Common Stock,
(vi) the costs and expenses of the Company relating to investor presentations on
any “road show” undertaken in connection with the marketing of the Securities,
including without limitation, expenses associated with the production of road
show slides and graphics, fees and expenses of any consultants engaged in
connection with the road show presentations, travel and lodging expenses of the
representatives and officers of the Company and any such consultants, and the
cost of aircraft and other transportation chartered in connection with the road
show, and (vii) the fees and expenses incurred in connection with the listing of
the Underlying Common Stock on the New York Stock Exchange.


(b)Termination of Agreement. If this Agreement is terminated by the
Representative in accordance with the provisions of Section 5 or Section
10(a)(i) or (iii) hereof, the Company shall reimburse the Initial Purchasers for
all of their out-of-pocket expenses, including the reasonable fees and
disbursements of counsel for the Initial Purchasers.


SECTION 5.    Conditions of Initial Purchaser s’ Obligations.    The obligations
of the several Initial Purchasers hereunder are subject (i) to the accuracy of
the representations and warranties of the Company contained herein or in
certificates of any officer of the Company or any of its subsidiaries,
(ii)to the performance by the Company of its covenants and other obligations
hereunder, and (iii) to the following further conditions:


(a)Opinion of Counsel for Company. At the Closing Time, the Representative shall
have received the favorable opinion, dated the Closing Time, of Vinson & Elkins
LLP, counsel for the Company, in form and substance satisfactory to counsel for
the Initial Purchasers, together with signed or reproduced copies of such letter
for each of the other Initial Purchasers to the effect set forth in Exhibit A
hereto and to such further effect as counsel to the Initial Purchasers may
reasonably request.


(b)Opinion of Counsel for Initial Purchasers. At the Closing Time, the
Representative shall have received the favorable opinion, dated the Closing
Time, of Latham & Watkins LLP, counsel for the Initial Purchasers, together with
signed or reproduced copies of such letter for each of the other Initial
Purchasers in form and substance satisfactory to the Representative. In giving
such opinion such counsel may rely, as to all matters governed by the laws of
jurisdictions other than the law of the State of New York, the General
Corporation Law of the State of Delaware and the federal securities laws of the
United States, upon the opinions of counsel satisfactory to the Representative.
Such counsel may also state that, insofar as such opinion involves factual
matters, they have relied, to the extent they deem proper, upon

13
NY\5751006

--------------------------------------------------------------------------------



certificates of officers and other representatives of the Company and its
subsidiaries and certificates of public officials.


(c)Officers’ Certificate. At the Closing Time, there shall not have been, since
the date hereof or since the respective dates as of which information is given
in the General Disclosure Package or the Final Offering Memorandum, any material
adverse change in the condition, financial or otherwise, or in the earnings,
business affairs or business prospects of the Company and its subsidiaries
considered as one enterprise, whether or not arising in the ordinary course of
business, and the Representative shall have received a certificate of the Chief
Executive Officer or the President of the Company and of the chief financial or
chief accounting officer of the Company, dated the Closing Time, to the effect
that (i) there has been no such material adverse change, (ii) the
representations and warranties of the Company in this Agreement are true and
correct with the same force and effect as though expressly made at and as of the
Closing Time and (iii) the Company has complied in all material respects with
all agreements and satisfied all conditions on its part to be performed or
satisfied at or prior to the Closing Time.


(d)Accountant’s Comfort Letter. At the time of the execution of this Agreement,
the Representative shall have received from KPMG LLP a letter, dated such date,
in form and substance satisfactory to the Representative, together with signed
or reproduced copies of such letter for each of the other Initial Purchasers
containing statements and information of the type ordinarily included in
accountants’ “comfort letters” to underwriters with respect to the financial
statements and certain financial information contained in the Offering
Memorandum.


(e)Bring-down Comfort Letter. At the Closing Time, the Representative shall have
received from KPMG LLP a letter, dated as of the Closing Time, to the effect
that they reaffirm the statements made in the letter furnished pursuant to
subsection (d) of this Section, except that the specified date referred to shall
be a date not more than three business days prior to the Closing Time.


(f)Approval of Listing. At the Closing Time, the Underlying Common Stock shall
have been approved for listing on the New York Stock Exchange, subject only to
official notice of issuance.


(g)Lock-up Agreements. At the date of this Agreement, the Representative shall
have received an agreement substantially in the form of Exhibit B hereto signed
by the persons listed on Schedule D hereto.


(h)Maintenance of Rating. Since the execution of this Agreement, there shall not
have been any decrease in or withdrawal of the rating of any securities of the
Company or any of its subsidiaries by any “nationally recognized statistical
rating organization” (as defined for purposes of Rule 436(g) under the 1933 Act)
or any notice given of any intended or potential decrease in or withdrawal of
any such rating or of a possible change in any such rating that does not
indicate the direction of the possible change.


(i)Conditions to Purchase of Option Securities. In the event that the Initial
Purchasers exercise their option provided in Section 2(b) hereof to purchase all
or any portion of the Option Securities, the representations and warranties of
the Company contained herein and the statements in any certificates furnished by
the Company and any of its subsidiaries hereunder shall be true and correct as
of each Date of Delivery and, at the relevant Date of Delivery, the
Representative shall have received:


(i) Of f ice rs’ Certificate . A certificate, dated such Date of Delivery, of
the President or a Vice President of the Company and of the chief financial or
chief accounting officer of the Company confirming that the certificate
delivered at the Closing Time pursuant to Section 6(c) hereof remains true and
correct as of such Date of Delivery.

14
NY\5751006

--------------------------------------------------------------------------------



(ii)Opinion of Counsel for Company.    If requested by the Representative, the
favorable opinion of Vinson & Elkins LLP, counsel for the Company, in form and
substance satisfactory to counsel for the Initial Purchasers, dated such Date of
Delivery, relating to the Option Securities to be purchased on such Date of
Delivery and otherwise to the same effect as the opinion required by Section
6(a) hereof.


(iii)Opinion of Counsel for Initial Purchasers. If requested by the
Representative, the favorable opinion of Latham & Watkins LLP, counsel for the
Initial Purchasers, dated such Date of Delivery, relating to the Option
Securities to be purchased on such Date of Delivery and otherwise to the same
effect as the opinion required by Section 5(b) hereof.


(iv)Bring-down Comfort Letter. If requested by the Representative, a letter from
KPMG LLP, in form and substance satisfactory to the Representative and dated
such Date of Delivery, substantially in the same form and substance as the
letter furnished to the Representative pursuant to Section 5(d) hereof, except
that the “specified date” in the letter furnished pursuant to this paragraph
shall be a date not more than three business days prior to such Date of
Delivery.


(j)Additional Documents. At the Closing Time and at each Date of Delivery (if
any), counsel for the Initial Purchasers shall have been furnished with such
documents and opinions as they may require for the purpose of enabling them to
pass upon the issuance and sale of the Securities as herein contemplated, or in
order to evidence the accuracy of any of the representations or warranties, or
the fulfillment of any of the conditions, herein contained; and all proceedings
taken by the Company in connection with the issuance and sale of the Securities
as herein contemplated shall be satisfactory in form and substance to the
Representative and counsel for the Initial Purchasers.


(k)Termination of Agreement. If any condition specified in this Section shall
not have been fulfilled when and as required to be fulfilled, this Agreement,
or, in the case of any condition to the purchase of Option Securities on a Date
of Delivery which is after the Closing Time, the obligations of the several
Initial Purchasers to purchase the relevant Option Securities, may be terminated
by the Representative by notice to the Company at any time at or prior to
Closing Time or such Date of Delivery, as the case may be, and such termination
shall be without liability of any party to any other party except as provided in
Section 4 and except that Sections 1, 7, 8, 9, 14, 15, 16 and 17 shall survive
any such termination and remain in full force and effect.


SECTION 6.    Subsequent Offers and Resales of the Securities.


(a)Offer and Sale Procedures. Each of the Initial Purchasers and the Company
hereby establish and agree to observe the following procedures in connection
with the offer and sale of the Securities:


(i)Offers and Sales. Offers and sales of the Securities shall be made to such
persons and in such manner as is contemplated by the Offering Memorandum. Each
Initial Purchaser severally agrees that it will not offer, sell or deliver any
of the Securities in any jurisdiction outside the United States except under
circumstances that will result in compliance with the applicable laws thereof,
and that it will take at its own expense whatever action is required to permit
its purchase and resale of the Securities in such jurisdictions. The Company has
not entered into any contractual arrangement, other than this Agreement, with
respect to the distribution of the Securities or the Underlying Common Stock and
the Company will not enter into any such arrangement except as contemplated
thereby.



15
NY\5751006

--------------------------------------------------------------------------------



(ii)No General Solicitation. No general solicitation or general advertising
(within the meaning of Rule 502(c) under the 1933 Act Regulations) will be used
in the United States in connection with the offering or sale of the Securities.


(iii)Legends. Each of the Securities will bear, to the extent applicable, the
legend contained in “Notice to Investors” in the General Disclosure Package and
the Final Offering Memorandum for the time period and upon the other terms
stated therein.


(iv)Minimum Principal Amount. No sale of the Securities to any one Subsequent
Purchaser will be for less than U.S. $1,000 principal amount and no Security
will be issued in a smaller principal amount.


(b)
Covenants of the Company. The Company covenants with each Initial Purchaser as
follows:



(i)    Integration. The Company agrees that it will not and will cause its
Affiliates not to, directly or indirectly, solicit any offer to buy, sell or
make any offer or sale of, or otherwise negotiate in respect of, securities of
the Company of any class if, as a result of the doctrine of “integration”
referred to in Rule 502 under the 1933 Act Regulations, such offer or sale would
render invalid (for the purpose of (i) the sale of the offered Securities by the
Company to the Initial Purchasers, (ii) the resale of the offered Securities by
the Initial Purchasers to Subsequent Purchasers or (iii) the resale of the
offered Securities by such Subsequent Purchasers to others) the exemption from
the registration requirements of the 1933 Act provided by Section 4(2) thereof
or by Rule 144A thereunder or otherwise.


(ii)    Rule 144A Information. The Company agrees that, in order to render the
offered Securities eligible for resale pursuant to Rule 144A, while any of the
offered Securities remain outstanding, it will make available, upon request, to
any holder of offered Securities or prospective purchasers of Securities the
information specified in Rule 144A(d)(4), unless the Company furnishes
information to the Commission pursuant to Section 13 or 15(d) of the 1934 Act.


(iii)    Restriction on Repurchases. Until the expiration of one year after the
original issuance of the offered Securities, the Company will not, and will
cause its Affiliates not to, resell any offered Securities which are “restricted
securities” (as such term is defined under Rule 144(a)(3)), whether as
beneficial owner or otherwise (except as agent acting as a securities broker on
behalf of and for the account of customers in the ordinary course of business in
unsolicited broker’s transactions).


(c)Representations, Warranties and Agreements of the Initial Purchasers. Each
Initial Purchaser severally and not jointly represents and warrants to, and
agrees with, the Company that it is a Qualified Institutional Buyer and an
“accredited investor” within the meaning of Rule 501(a) under the 1933 Act
Regulations. Each Initial Purchaser understands that the offered Securities have
not been and will not be registered under the 1933 Act and may not be offered or
sold within the United States except pursuant to an exemption from, or in a
transaction not subject to, the registration requirements of the 1933 Act. Each
Initial Purchaser severally represents and agrees that it has not offered or
sold, and will not offer or sell, any offered Securities constituting part of
its allotment within the United States except in accordance with Rule 144A or
another applicable exemption from the registration requirements of the 1933 Act.
Accordingly, neither it nor any person acting on its behalf has made or will
make offers or sales of the Securities in the United States by means of any form
of general solicitation or general advertising (within the meaning of Regulation
D) in the United States. Each Initial Purchaser will take reasonable steps to
inform, and cause each of its affiliates (as such term is defined in Rule 501(b)
under

16
NY\5751006

--------------------------------------------------------------------------------



the 1933 Act Regulations (each, an “Affiliate”)) to take reasonable steps to
inform, persons acquiring Securities from such Initial Purchaser or Affiliate,
as the case may be, in the United States that the Securities (A) have not been
and will not be registered under the 1933 Act, (B) are being sold to them
without registration under the 1933 Act in reliance on Rule 144A or in
accordance with another exemption from registration under the 1933 Act, as the
case may be, and (C) may not be offered, sold or otherwise transferred except
(1) to the Company, (2) outside the United States in accordance with Regulation
S or (3) inside the United States in accordance with (x) Rule 144A to a person
whom the seller reasonably believes is a Qualified Institutional Buyer that is
purchasing such Securities for its own account or for the account of a Qualified
Institutional Buyer to whom notice is given that the offer, sale or transfer is
being made in reliance on Rule 144A or (y) pursuant to another available
exemption from registration under the 1933 Act.


SECTION 7.    Indemnification.


(a)Indemnification of Initial Purchasers. The Company agrees to indemnify and
hold harmless each Initial Purchaser, its Affiliates, its selling agents and
each person, if any, who controls any Initial Purchaser within the meaning of
Section 15 of the 1933 Act or Section 20 of the 1934 Act as follows:


(i)against any and all loss, liability, claim, damage and expense whatsoever, as
incurred, arising out of any untrue statement or alleged untrue statement of a
material fact included in any Preliminary Offering Memorandum, the Final
Offering Memorandum, the information contained in the Final Term Sheet, any
Issuer Written Information, any “road show” (as defined in Rule 433 under the
1933 Act) not constituting Issuer Written Information or any other information
used by or on behalf of the Company in connection with the offer or sale of the
Securities (or any amendment or supplement to the foregoing) or the omission or
alleged omission therefrom of a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading;


(ii)against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, to the extent of the aggregate amount paid in settlement of any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or of any claim whatsoever based upon any such
untrue statement or omission, or any such alleged untrue statement or omission;
provided that (subject to Section 7(d) below) any such settlement is effected
with the written consent of the Company; and


(iii)against any and all expense whatsoever, as incurred (including the fees and
disbursements of counsel chosen by Merrill Lynch), reasonably incurred in
investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue statement or
omission, or any such alleged untrue statement or omission, to the extent that
any such expense is not paid under (i) or (ii) above;


provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made in any
Preliminary Offering Memorandum, the Final Offering Memorandum or the
information contained in the Final Term Sheet (or any amendment or supplement to
the foregoing) in reliance upon and in conformity with the Initial Purchaser
Information.


(b)Indemnification of Company, Directors and Officers. Each Initial Purchaser
severally agrees to indemnify and hold harmless the Company, its directors, its
officers and each person, if any,

17
NY\5751006

--------------------------------------------------------------------------------



who controls the Company within the meaning of Section 15 of the 1933 Act or
Section 20 of the 1934 Act, against any and all loss, liability, claim, damage
and expense described in the indemnity contained in subsection (a) of this
Section, as incurred, but only with respect to untrue statements or omissions,
or alleged untrue statements or omissions, made in any Preliminary Offering
Memorandum, the Final Offering Memorandum or the information contained in the
Final Term Sheet (or any amendment or supplement to the foregoing) in reliance
upon and in conformity with the Initial Purchaser Information.


(c)Actions against Parties; Notification. Each indemnified party shall give
notice as promptly as reasonably practicable to each indemnifying party of any
action commenced against it in respect of which indemnity may be sought
hereunder, but failure to so notify an indemnifying party shall not relieve such
indemnifying party from any liability hereunder to the extent it is not
materially prejudiced as a result thereof and in any event shall not relieve it
from any liability which it may have otherwise than on account of this indemnity
agreement. In the case of parties indemnified pursuant to Section 7(a) above,
counsel to the indemnified parties shall be selected by Merrill Lynch, and, in
the case of parties indemnified pursuant to Section 7(b) above, counsel to the
indemnified parties shall be selected by the Company. An indemnifying party may
participate at its own expense in the defense of any such action; provided,
however, that counsel to the indemnifying party shall not (except with the
consent of the indemnified party) also be counsel to the indemnified party. In
no event shall the indemnifying parties be liable for fees and expenses of more
than one counsel (in addition to any local counsel) separate from their own
counsel for all indemnified parties in connection with any one action or
separate but similar or related actions in the same jurisdiction arising out of
the same general allegations or circumstances. No indemnifying party shall,
without the prior written consent of the indemnified parties, settle or
compromise or consent to the entry of any judgment with respect to any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or any claim whatsoever in respect of which
indemnification or contribution could be sought under this Section 7 or Section
8 hereof (whether or not the indemnified parties are actual or potential parties
thereto), unless such settlement, compromise or consent (i) includes an
unconditional release of each indemnified party from all liability arising out
of such litigation, investigation, proceeding or claim and (ii) does not include
a statement as to or an admission of fault, culpability or a failure to act by
or on behalf of any indemnified party.


(d)Settlement without Consent if Failure to Reimburse. If at any time an
indemnified party shall have requested an indemnifying party to reimburse the
indemnified party for fees and expenses of counsel, such indemnifying party
agrees that it shall be liable for any settlement of the nature contemplated by
Section 7(a)(ii) effected without its written consent if (i) such settlement is
entered into more than 45 days after receipt by such indemnifying party of the
aforesaid request, (ii) such indemnifying party shall have received notice of
the terms of such settlement at least 30 days prior to such settlement being
entered into and (iii) such indemnifying party shall not have reimbursed such
indemnified party in accordance with such request prior to the date of such
settlement.


SECTION 8.    Contribution. If the indemnification provided for in Section 7
hereof is for any reason unavailable to or insufficient to hold harmless an
indemnified party in respect of any losses, liabilities, claims, damages or
expenses referred to therein, then each indemnifying party shall contribute to
the aggregate amount of such losses, liabilities, claims, damages and expenses
incurred by such indemnified party, as incurred, (i) in such proportion as is
appropriate to reflect the relative benefits received by the Company, on the one
hand, and the Initial Purchasers, on the other hand, from the offering of the
Securities pursuant to this Agreement or (ii) if the allocation provided by
clause (i) is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause (i)
above but also the relative fault of the Company, on the one hand, and of the
Initial Purchasers, on the other hand, in connection with the statements or
omissions which resulted in such losses, liabilities, claims, damages or
expenses, as well as any other relevant equitable considerations.

18
NY\5751006

--------------------------------------------------------------------------------



The relative benefits received by the Company, on the one hand, and the Initial
Purchasers, on the other hand, in connection with the offering of the Securities
pursuant to this Agreement shall be deemed to be in the same respective
proportions as the total net proceeds from the offering of the Securities
pursuant to this Agreement (before deducting expenses) received by the Company,
on the one hand, and the total underwriting discount received by the Initial
Purchasers, on the other hand, bear to the aggregate initial offering price of
the Securities as set forth on the cover of the Final Offering Memorandum.


The relative fault of the Company, on the one hand, and the Initial Purchasers,
on the other hand, shall be determined by reference to, among other things,
whether any such untrue or alleged untrue statement of a material fact or
omission or alleged omission to state a material fact relates to information
supplied by the Company or by the Initial Purchasers and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.


The Company and the Initial Purchasers agree that it would not be just and
equitable if contribution pursuant to this Section 8 were determined by pro rata
allocation (even if the Initial Purchasers were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to above in this Section 8. The aggregate
amount of losses, liabilities, claims, damages and expenses incurred by an
indemnified party and referred to above in this Section 8 shall be deemed to
include any legal or other expenses reasonably incurred by such indemnified
party in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue or alleged untrue
statement or omission or alleged omission.


Notwithstanding the provisions of this Section 8, no Initial Purchaser shall be
required to contribute any amount in excess of the amount by which the total
price at which the Securities purchased by it and distributed to the public were
offered to the public exceeds the amount of any damages that such Initial
Purchaser has otherwise been required to pay by reason of any such untrue or
alleged untrue statement or omission or alleged omission.


No person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the 1933 Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.


For purposes of this Section 8, each person, if any, who controls an Initial
Purchaser within the meaning of Section 15 of the 1933 Act or Section 20 of the
1934 Act and each Initial Purchaser’s Affiliates and selling agents shall have
the same rights to contribution as such Initial Purchaser, and each director of
the Company, each officer of the Company, and each person, if any, who controls
the Company within the meaning of Section 15 of the 1933 Act or Section 20 of
the 1934 Act shall have the same rights to contribution as the Company. The
Initial Purchasers’ respective obligations to contribute pursuant to this
Section 8 are several in proportion to the aggregate principal amount of Initial
Securities set forth opposite their respective names in Schedule A hereto and
not joint.


SECTION 9.    Representations, Warranties and Agreements to Survive.    All
representations, warranties and agreements contained in this Agreement or in
certificates of officers of the Company or any of its subsidiaries submitted
pursuant hereto, shall remain operative and in full force and effect regardless
of (i) any investigation made by or on behalf of any Initial Purchaser or its
Affiliates or selling agents, any person controlling any Initial Purchaser, its
officers or directors or any person controlling the Company and (ii) delivery of
and payment for the Securities.



19
NY\5751006

--------------------------------------------------------------------------------



SECTION 10. Termination of Agreement.


(a)Termination. The Representative may terminate this Agreement, by notice to
the Company, at any time at or prior to the Closing Time (i) if there has been,
in the judgment of the Representative, since the time of execution of this
Agreement or since the respective dates as of which information is given in the
General Disclosure Package or the Final Offering Memorandum, any material
adverse change in the condition, financial or otherwise, or in the earnings,
business affairs or business prospects of the Company and its subsidiaries
considered as one enterprise, whether or not arising in the ordinary course of
business, or (ii) if there has occurred any material adverse change in the
financial markets in the United States or the international financial markets,
any outbreak of hostilities or escalation thereof or other calamity or crisis or
any change or development involving a prospective change in national or
international political, financial or economic conditions, in each case the
effect of which is such as to make it, in the judgment of the Representative,
impracticable or inadvisable to proceed with the completion of the offering or
to enforce contracts for the sale of the Securities, or (iii) if trading in any
securities of the Company has been suspended or materially limited by the
Commission or the New York Stock Exchange, or (iv) if trading generally on the
New York Stock Exchange or in the Nasdaq Global Market has been suspended or
materially limited, or minimum or maximum prices for trading have been fixed, or
maximum ranges for prices have been required, by any of said exchanges or by
order of the Commission, the Financial Industry Regulatory Authority, Inc., or
any other governmental authority, or (v) a material disruption has occurred in
commercial banking or securities settlement or clearance services in the United
States, or (vi) if a banking moratorium has been declared by either Federal or
New York authorities.


(b)Liabilities. If this Agreement is terminated pursuant to this Section, such
termination shall be without liability of any party to any other party except as
provided in Section 4 hereof, and provided further that Sections 1, 7, 8, 9, 14,
15, 16 and 17 shall survive such termination and remain in full force and
effect.


SECTION 11. Default by One or More of the Initial Purchasers. If one or more of
the Initial Purchasers shall fail at the Closing Time or a Date of Delivery to
purchase the Securities which it or they are obligated to purchase under this
Agreement (the “Defaulted Securities”), the Representative shall have the right,
within 24 hours thereafter, to make arrangements for one or more of the
non-defaulting Initial Purchasers, or any other initial purchasers, to purchase
all, but not less than all, of the Defaulted Securities in such amounts as may
be agreed upon and upon the terms herein set forth; if, however, the
Representative shall not have completed such arrangements within such 24-hour
period, then:


(i)if the number of Defaulted Securities does not exceed 10% of the aggregate
principal amount of the Securities to be purchased on such date, each of the
non-defaulting Initial Purchasers shall be obligated, severally and not jointly,
to purchase the full amount thereof in the proportions that their respective
underwriting obligations hereunder bear to the underwriting obligations of all
non-defaulting Initial Purchasers, or


(ii)if the number of Defaulted Securities exceeds 10% of the aggregate principal
amount of the Securities to be purchased on such date, this Agreement or, with
respect to any Date of Delivery which occurs after the Closing Time, the
obligation of the Initial Purchasers to purchase, and the Company to sell, the
Option Securities to be purchased and sold on such Date of Delivery, shall
terminate without liability on the part of any non-defaulting Initial Purchaser.


No action taken pursuant to this Section shall relieve any defaulting Initial
Purchaser from liability in respect of its default.

20
NY\5751006

--------------------------------------------------------------------------------



In the event of any such default which does not result in a termination of this
Agreement or, in the case of a Date of Delivery which is after the Closing Time,
which does not result in a termination of the obligation of the Initial
Purchasers to purchase and the Company to sell the relevant Option Securities,
as the case may be, either the (i) Representative or (ii) the Company shall have
the right to postpone Closing Time or the relevant Date of Delivery, as the case
may be, for a period not exceeding seven days in order to effect any required
changes in the General Disclosure Package or the Final Offering Memorandum or in
any other documents or arrangements. As used herein, the term “Initial
Purchaser” includes any person substituted for an Initial Purchaser under this
Section 11.


SECTION 12. Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given if mailed or transmitted by
any standard form of telecommunication. Notices to the Initial Purchasers shall
be directed to Merrill Lynch at One Bryant Park, New York, New York 10036,
attention of Syndicate Department, with a copy to ECM Legal; notices to the
Company shall be directed to it at Carriage Services, Inc., 3040 Post Oak
Boulevard, Suite 300, Houston, Texas 77056, attention of L. William Heiligbrodt.


SECTION 13. No Advisory or Fiduciary Relationship. The Company acknowledges and
agrees that (a) the purchase and sale of the Securities pursuant to this
Agreement, including the determination of the initial offering price of the
Securities and any related discounts and commissions, is an arm’s-length
commercial transaction between the Company, on the one hand, and the several
Initial Purchasers, on the other hand, (b) in connection with the offering of
the Securities and the process leading thereto, each Initial Purchaser is and
has been acting solely as a principal and is not the agent or fiduciary of the
Company, any of its subsidiaries or their respective stockholders, creditors,
employees or any other party,
(c)no Initial Purchaser has assumed or will assume an advisory or fiduciary
responsibility in favor of the Company with respect to the offering of the
Securities or the process leading thereto (irrespective of whether such Initial
Purchaser has advised or is currently advising the Company or any of its
subsidiaries on other matters) and no Initial Purchaser has any obligation to
the Company with respect to the offering of the Securities except the
obligations expressly set forth in this Agreement, (d) the Initial Purchasers
and their respective affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of the Company and (e) the Initial
Purchasers have not provided any legal, accounting, regulatory or tax advice
with respect to the offering of the Securities and the Company has consulted its
own respective legal, accounting, regulatory and tax advisors to the extent it
deemed appropriate.


SECTION 14. Parties. This Agreement shall each inure to the benefit of and be
binding upon the Initial Purchasers and the Company and their respective
successors. Nothing expressed or mentioned in this Agreement is intended or
shall be construed to give any person, firm or corporation, other than the
Initial Purchasers and the Company and their respective successors and the
controlling persons and officers and directors referred to in Sections 7 and 8
and their heirs and legal representatives, any legal or equitable right, remedy
or claim under or in respect of this Agreement or any provision herein
contained. This Agreement and all conditions and provisions hereof are intended
to be for the sole and exclusive benefit of the Initial Purchasers and the
Company and their respective successors, and said controlling persons and
officers and directors and their heirs and legal representatives, and for the
benefit of no other person, firm or corporation. No purchaser of Securities from
any Initial Purchaser shall be deemed to be a successor by reason merely of such
purchase.


SECTION 15. Trial by Jury.    The Company (on its behalf and, to the extent
permitted by applicable law, on behalf of its stockholders and affiliates) and
each of the Initial Purchasers hereby irrevocably waives, to the fullest extent
permitted by applicable law, any and all right to trial by jury in any legal
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby.

21
NY\5751006

--------------------------------------------------------------------------------



SECTION 16. GOVERNING LAW.    THIS    AGREEMENT    AND    ANY    CLAIM,
CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF, THE STATE OF NEW YORK
WITHOUT REGARD TO ITS CHOICE OF LAW PROVISIONS.


SECTION 17. Consent to Jurisdiction; Waiver of Immunity. Any legal suit, action
or proceeding arising out of or based upon this Agreement or the transactions
contemplated hereby (“Related Proceedings”) shall be instituted in (i) the
federal courts of the United States of America located in the City and County of
New York, Borough of Manhattan or (ii) the courts of the State of New York
located in the City and County of New York, Borough of Manhattan (collectively,
the “Specified Courts”), and each party irrevocably submits to the exclusive
jurisdiction (except for proceedings instituted in regard to the enforcement of
a judgment of any such court (a “Related Judgment”), as to which such
jurisdiction is non-exclusive) of such courts in any such suit, action or
proceeding. Service of any process, summons, notice or document by mail to such
party’s address set forth above shall be effective service of process for any
suit, action or other proceeding brought in any such court. The parties
irrevocably and unconditionally waive any objection to the laying of venue of
any suit, action or other proceeding in the Specified Courts and irrevocably and
unconditionally waive and agree not to plead or claim in any such court that any
such suit, action or other proceeding brought in any such court has been brought
in an inconvenient forum.


SECTION 18. TIME. TIME SHALL BE OF THE ESSENCE OF THIS AGREEMENT. EXCEPT AS
OTHERWISE SET FORTH HEREIN, SPECIFIED TIMES OF DAY REFER TO NEW YORK CITY TIME.


SECTION 19. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same Agreement.


SECTION 20. Effect of Headings. The Section headings herein are for convenience
only and shall not affect the construction hereof.



22
NY\5751006

--------------------------------------------------------------------------------



If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts , will become a binding agreement among
the Initial Purchasers and the Company in accordance with its terms .




                        [billsigpurchaseagreement.jpg]


    
















































































[Signature Page to Purchase Agreement]




--------------------------------------------------------------------------------



If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement among
the Initial Purchasers and the Company in accordance with its terms .




Very truly yours,


CARRIAGE SERVICES, INC.




By:    _
Name:
Title:










CONFIRMED AND ACCEPTED,
as of the date first above written:


[merrillpurchaseagreement.jpg]


For itself and as Representative of the other Initial Purchasers named in
Schedule A hereto.




--------------------------------------------------------------------------------



SCHEDULE A


The initial offering price of the Securities shall be 100.00% of the principal
amount thereof, plus accrued interest, if any, from the date of issuance of the
Initial Securities.


The purchase price to be paid by the Initial Purchasers for the Securities shall
be 97.00% of the principal amount thereof.


The interest rate on the Securities shall be 2.75% per annum.        




Name of Initial Purchaser
Principal
Amount of
Securities
 
 
 
 
 
 
Merrill Lynch, Pierce, Fenner & Smith
$
87,500,000.00


 
 
 
Incorporated............................................................................
 
 
Raymond James & Associates, Inc.
.............................................................
22,500,000.00


 
Barrington Research Associates, Inc.
.........................................................
12,500,000.00


 
Regions Securities LLC
...............................................................................
2,500,000.00


 
 
 
 
 
 
 
Total
................................................................................................
125,000,000.00





    




Sch A-1
NY\5751006

--------------------------------------------------------------------------------



SCHEDULE B


Final Term Sheet


See Attached.



Sch B-1
NY\5751006

--------------------------------------------------------------------------------



Pricing Term Sheet dated March 13, 2014
to Preliminary Offering Memorandum dated March 12, 2014 (the “Preliminary
Offering Memorandum”)




Carriage Services, Inc.
$125,000,000
2.75% Convertible Subordinated Notes due 2021


The information in this pricing term sheet supplements the Preliminary Offering
Memorandum and supersedes the information in the Preliminary Offering Memorandum
to the extent inconsistent with the information in the Preliminary Offering
Memorandum. In all other respects, this term sheet is qualified in its entirety
by reference to the Preliminary Offering Memorandum, including all other
documents incorporated by reference therein. Terms used herein but not defined
herein shall have the respective meanings as set forth in the Preliminary
Offering Memorandum. All references to dollar amounts are references to U.S.
dollars.


Issuer:    Carriage Services, Inc., a Delaware corporation Ticker/Exchange for
Common Stock:    CSV/The New York Stock Exchange
Title of Securities:    2.75% Convertible Subordinated Notes due 2021 (the
“notes”)


Principal Amount:    $125,000,000 aggregate principal amount of notes Option to
Purchase Additional Notes:    $18,750,000 aggregate principal amount of notes
Denominations:    $1,000 and integral multiples of $1,000 in excess thereof
Maturity:    March 15, 2021, unless earlier converted or purchased by us


Fundamental Change:
If we undergo a “fundamental change” (as defined in the Preliminary Offering
Memorandum under the heading “Description of Notes— Fundamental Change Permits
Holders to Require Us to Purchase Notes”), subject to certain conditions, a
holder will have the right, at its option, to require us to purchase for cash
any or all of its notes. The fundamental change purchase price will equal 100%
of the principal amount of the notes to be purchased, plus any accrued and
unpaid interest, if any, to, but excluding, the fundamental change purchase
date.



Interest:    2.75% per year


Interest will accrue from March 19, 2014 and will be payable semi- annually in
arrears on March 15 and September 15 of each year, beginning on September 15,
2014.


Regular Record Dates:    March 1 and September 1 of each year


Issue Price:
100.00% of principal, plus accrued interest, if any, from the Settlement Date



Last Reported Sale Price of Our Common      $17.03 per share
Stock on March 13, 2014:
Initial Conversion Rate:             44.3169 shares per $1,000 principal amount
of notes, subject to

1

--------------------------------------------------------------------------------



adjustment


Initial Conversion Price:    Approximately $22.56 per share, subject to
adjustment


Conversion Premium:
Approximately 32.5% above the last reported sale price of our common stock on
March 13, 2014



NYSE Share Cap:
Initially, 1.0272 shares of our common stock per $1,000 principal amount of
notes, which is equal to (i) 19.99% of the number of shares of our common stock
outstanding on the date hereof (the “reference number”), divided by (ii) the
product of (A) the aggregate principal amount of notes that would be outstanding
if the initial purchasers exercised their option to purchase additional notes in
full (expressed in thousands) and (B) 25 (which is the number of VWAP trading
days in an observation period (each as defined in the Preliminary Offering
Memorandum)); provided, that, the NYSE share cap shall be subject to adjustment
in the same manner and at the same time as the conversion rate in connection
with any transaction or event described in the Preliminary Offering Memorandum
in clause (1) under the heading “Description of Notes—Conversion Rate
Adjustments”; and provided, further, that, if the initial purchasers’ option to
purchase additional notes is not exercised in full prior to its expiration,
then, at the time of such expiration, the NYSE share cap shall be automatically
increased to be a number of shares equal to (i) the reference number, divided by
(ii) the product of (A) the sum of the aggregate principal amount of notes
issued on the date of initial issuance of the notes and the aggregate principal
amount of notes (if any) issued pursuant to one or more exercises in part of the
initial purchasers’ option to purchase additional notes (in each case, expressed
in thousands) and (B) 25 (which is the number of VWAP trading days in the
observation period).



The number of shares we deliver per $1,000 principal amount of converted notes
in respect of any VWAP trading day will be subject to the “NYSE share cap” (as
defined in the Preliminary Offering Memorandum under the heading “Description of
Notes—Conversion Rights—Settlement Upon Conversion”). We will not pay any cash
in lieu of the shares, if any, that we would have otherwise been required to
deliver in excess of the NYSE share cap.


Sole Book-Running Manager:    BofA Merrill Lynch


Joint Lead Manager    Raymond James


Co-Managers:
Barrington Research

    
Regions Securities LLC


Pricing Date:    March 13, 2014


Trade Date:    March 13, 2014


Settlement Date:    March 19, 2014


CUSIP Number:    143905 AL1

2

--------------------------------------------------------------------------------



ISIN:    US143905AL17


Net Proceeds of the Offering:    Approximately $120.9 million (or approximately
$139.0 million if the
initial purchasers exercise their option to purchase additional notes in full),
after deducting initial purchasers’ discounts and commissions and estimated
expenses payable by us.



3

--------------------------------------------------------------------------------



Description of Notes—Conversion Rights—Adjustment to Conversion Rate Upon a
Conversion in Connection With a Make- Whole Fundamental Change


The following table sets forth the stock prices and effective dates and the
number of additional shares, if any, by which the conversion rate will be
increased for a holder that converts a note in connection with a make-whole
fundamental change having such effective date and stock price:


Stock Price


Effective Date
$17.03
$18.50
$20.00
$22.56
$25.00
$27.50
$30.00
$35.00
$40.00
$50.00
$60.00
$70.00
March 19, 2014
14.4030
12.2526
10.5171
8.3047
6.8027
5.6645
4.8068
3.6201
2.8539
1.9396
1.4362
1.1074
March 15, 2015
14.4030
12.2526
10.5095
8.1566
6.5808
5.4046
4.5307
3.3491
2.6073
1.7472
1.2932
0.9971
March 15, 2016
14.4030
12.2526
10.4372
7.9267
6.2698
5.0568
4.1730
3.0108
2.3080
1.5258
1.1269
0.8709
March 15, 2017
14.4030
12.2526
10.2470
7.5615
5.8239
4.5814
3.6996
2.5838
1.9425
1.2715
0.9387
0.7276
March 15, 2018
14.4030
12.1896
9.8272
6.9595
5.1554
3.9090
3.0576
2.0406
1.4986
0.9777
0.7272
0.5681
March 15, 2019
14.4030
11.6168
9.0387
5.9848
4.1505
2.9544
2.1917
1.3684
0.9805
0.6584
0.4990
0.3940
March 15, 2020
14.4030
10.5634
7.6609
4.3772
2.5971
1.5938
1.0583
0.6077
0.4611
0.3329
0.2583
0.2055
March 15, 2021
14.4030
9.7371
5.6831
0.0000
0.0000
0.0000
0.0000
0.0000
0.0000
0.0000
0.0000
0.0000



The exact stock prices and effective dates may not be set forth in the table
above, in which case:


•
If the stock price is between two stock prices in the table or the effective
date is between two effective dates in the table, the number of additional
shares will be determined by a straight-line interpolation between the number of
additional shares set forth for the higher and lower stock prices and the
earlier and later effective dates, as applicable, based on a 365-day year.



•
If the stock price is greater than $70.00 per share (subject to adjustment in
the same manner as the stock prices set forth in the column headings of the
table above), no additional shares will be added to the conversion rate.



•
If the stock price is less than $17.03 per share (subject to adjustment in the
same manner as the stock prices set forth in the column headings of the table
above), no additional shares will be added to the conversion rate.



Notwithstanding the foregoing, in no event will the conversion rate per $1,000
principal amount of notes exceed 58.7199 shares, subject to adjustment in the
same manner as the conversion rate as set forth in the Preliminary Offering
Memorandum under the heading “Description of Notes—Conversion Rights—Conversion
Rate Adjustments.”




[Remainder of Page Intentionally Blank]




--------------------------------------------------------------------------------



This communication is intended for the sole use of the person to whom it is
provided by the sender. This material is confidential and is for your
information only and is not intended to be used by anyone other than you. This
information does not purport to be a complete description of the notes or the
offering. This communication does not constitute an offer to sell or the
solicitation of an offer to buy any notes in any jurisdiction to any person to
whom it is unlawful to make such offer or solicitation in such jurisdiction.


The notes and the shares of common stock issuable upon conversion of the notes,
if any, have not been and will not be registered under the U.S. Securities Act
of 1933, as amended (the “Securities Act”), or any other securities laws, and
may not be offered or sold within the United States or any other jurisdiction,
except pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act and any other applicable
securities laws. The initial purchasers are offering the notes only to qualified
institutional buyers (as defined under Rule 144A under the Securities Act) in
compliance with Rule 144A under the Securities Act.


The notes and the shares of common stock issuable upon conversion of the notes,
if any, are not transferable except in accordance with the restrictions
described under “Notice to Investors” in the Preliminary Offering Memorandum.


A copy of the final offering memorandum for the offering of the notes may be
obtained by contacting: BofA Merrill Lynch, 222 Broadway, New York, New York
10038, Attention: Prospectus Department; email: dg.prospectus_requests@baml.com.


ANY DISCLAIMERS OR OTHER NOTICES THAT MAY APPEAR BELOW ARE NOT APPLICABLE TO
THIS COMMUNICATION AND SHOULD BE DISREGARDED. SUCH DISCLAIMERS OR OTHER NOTICES
WERE AUTOMATICALLY GENERATED AS A RESULT OF THIS COMMUNICATION BEING SENT VIA
BLOOMBERG OR ANOTHER EMAIL SYSTEM.



5

--------------------------------------------------------------------------------



SCHEDULE C


Issuer Written Information


Final Term Sheet in the form set forth on Schedule B



Sch C-1

--------------------------------------------------------------------------------





SCHEDULE D


List of Persons and Entities Subject to Lock-up




Directors and Executive Officers
David J. DeCarlo Barry K. Fingerhut
Viki Blinderman
L. William Heiligbrodt Donald D. Patteson Jr.
Melvin C.Payne
Richard W. Scott



























































































Sch D - 1

--------------------------------------------------------------------------------



Exhibit A


FORM OF OPINION OF COMPANY’S COUNSEL TO BE DELIVERED PURSUANT TO SECTION 5(b)


(i)The Company is validly existing as a corporation in good standing under the
laws of the State of Delaware.


(ii)The Company has corporate power and authority to own, lease and operate its
properties and to conduct its business as described in the General Disclosure
Package and the Final Offering Memorandum and to enter into and perform its
obligations under the Purchase Agreement.


(iii)The Company is duly qualified as a foreign corporation to transact business
and is in good standing in each jurisdiction listed on Annex A hereto.


(iv)The authorized capital stock of the Company is as set forth in the General
Disclosure Package and the Final Offering Memorandum in the column entitled
“Actual” under the caption “Capitalization” .


(v)Each of Carriage Cemetery Services, Inc., Carriage Management Inc. and
Carriage Funeral Holdings, Inc. (each, a “Covered Subsidiary”) is validly
existing as a corporation in good standing under the laws of the jurisdiction of
its incorporation, has corporate power and authority to own,
lease and operate its properties and to conduct its business as described in the
General Disclosure Package and the Final Offering Memorandum and is duly
qualified as a foreign corporation to transact business
and is in good standing in each jurisdiction listed on Annex A hereto.


(vi)The Purchase Agreement has been duly authorized, executed and delivered by
the Company.


(vii)The Indenture has been duly authorized, executed and delivered by the
Company and (assuming the due authorization, execution and delivery thereof by
the Trustee) constitutes a valid and binding agreement of the Company,
enforceable against the Company in accordance with its terms, except as the
enforcement thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights and remedies of creditors and general equitable principles and implied
covenants of good faith and fair dealing (regardless of whether enforcement is
considered in a proceeding in equity or at law).


(viii)The Securities have been duly authorized, executed, issued and delivered
by the Company and, assuming that the Securities have been duly authenticated by
the Trustee, constitute valid and binding obligations of the Company,
enforceable against the Company in accordance with their terms, except as the
enforcement thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights and remedies of creditors and general equitable principles and implied
covenants of good faith and fair dealing (regardless of whether enforcement is
considered in a proceeding in equity or at law), and will be entitled to the
benefits of the Indenture.


(ix)The Securities and the Indenture conform as to legal matters in all material
respects to the descriptions thereof under the heading “Description of Notes”
contained in the General Disclosure Package and the Final Offering Memorandum.

A-1
NY\5751006

--------------------------------------------------------------------------------



(x)The Common Stock conforms to all statements relating thereto under the
heading “Description of Capital Stock” contained or incorporated by reference in
the General Disclosure Package and the Final Offering Memorandum and such
description conforms to the rights set forth in the instruments defining the
same. The shares of Common Stock issuable upon conversion of the Securities have
been duly authorized and reserved for issuance upon such conversion by all
necessary corporate action and such shares, when issued upon such conversion,
will be validly issued and will be fully paid and non-assessable; and the
issuance of such shares upon such conversion will not be subject to the
preemptive or other similar rights of any securityholder of the Company under
the Company’s charter, as amended, or the Delaware General Corporation Law.


(xi)The documents incorporated by reference in the General Disclosure Package
and the Final Offering Memorandum (other than the financial statements and
supporting schedules included therein or omitted therefrom, as to which we need
express no opinion), when they were filed with the Commission, appeared on their
face to comply as to form in all material respects with the requirements of the
1934 Act and the rules and regulations of the Commission thereunder.


(xii)The information in the General Disclosure Package and the Final Offering
Memorandum under “Certain Federal Income Tax Considerations”, to the extent that
it constitutes summaries of statutes or laws has been reviewed by us and is
accurate in all material respects.


(xiii)Assuming the accuracy of the representations and warranties and the
performance of the covenants contained in the Purchase Agreement, it is not
necessary in connection with the offer, sale and delivery of the Securities to
the Initial Purchasers, or for the initial sale of the Securities to each
Subsequent Purchaser, in the manner contemplated by the Purchase Agreement, the
General Disclosure Package and the Final Offering Memorandum to register the
Securities under the 1933 Act or to qualify the Indenture under the Trust
Indenture Act of 1939.


(xiv)No filing with, or authorization, approval, consent, license, order,
registration, qualification or decree of, any court or governmental authority or
agency, domestic or foreign (other than as may be required under the federal or
state securities laws or blue sky laws, as to which we need express no opinion)
is necessary or required in connection with the due authorization, execution and
delivery of the Purchase Agreement or the due execution, delivery or performance
of the Indenture by the Company or for the offering, issuance, sale or delivery
of the Securities.


(xv)The execution and delivery of the Purchase Agreement, the Indenture and the
Securities and the consummation of the transactions contemplated in the Purchase
Agreement, the General Disclosure Package and the Final Offering Memorandum
(including the issuance and sale of the Securities do not and will not, whether
with or without the giving of notice or lapse of time or both, conflict with or
constitute a breach of, or default or Repayment Event (as defined in Section
1(a)(xvi) of the Purchase Agreement) under or result in the creation or
imposition of any lien, charge or encumbrance upon any property or assets of the
Company or any Subsidiary pursuant to any contract, indenture, mortgage, deed of
trust, loan or credit agreement, note, lease or any other agreement or
instrument filed as an exhibit to the documents incorporated by reference in the
General Disclosure Package and the Final Offering Memorandum (except for such
conflicts, breaches, defaults or Repayment Events or liens, charges or
encumbrances that would not have a Material Adverse Effect), nor will such
action result in any violation of the provisions of the charter or by-laws of
the Company or any Covered Subsidiary, or any applicable law, statute, rule,
regulation, judgment, order, writ or decree, known to us, of any government,
government instrumentality or court having jurisdiction over the Company or any
Subsidiary or any of their respective properties, assets or operations (except
for such conflicts, breaches, defaults of Repayment Events or liens, charges or
encumbrances that would not have a Material Adverse Effect). We

A-2
NY\5751006

--------------------------------------------------------------------------------



express no opinion in this paragraph as to any federal or state securities laws
or regulations, blue sky laws or federal or state anti-fraud laws or
regulations.


(xvi)The Company is not required, and upon the issuance and sale of the
Securities as herein contemplated and the application of the net proceeds
therefrom as described in the General Disclosure Package and the Final Offering
Memorandum will not be required, to register as an “investment company” under
the 1940 Act.


In connection with the preparation of the Offering Memorandum, we participated
in conferences with officers and other representatives of the Company,
representatives of the independent registered public accountants of the Company,
the Representatives and counsel to the Initial Purchasers at which the contents
of the General Disclosure Package and the Final Offering Memorandum and related
matters were discussed and, although we have not independently verified and are
not passing upon and assume no responsibility for the accuracy, completeness or
fairness of the statements contained in the General Disclosure Package or the
Final Offering Memorandum (other than to the extent specified in paragraphs
(ix), (x) and (xii) above), on the basis of such participation no facts have
come to our attention that lead us to believe that (i) the General Disclosure
Package, at the Applicable Time, included an untrue statement of a material fact
or omitted to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; or (ii) the Final Offering Memorandum, as of its date or at the
Closing Time, included or includes an untrue statement of a material fact or
omitted or omits to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading (in each case, except for financial statements and
schedules and other financial or accounting data included or incorporated by
reference therein or omitted therefrom, as to which we need make no statement).


In rendering such opinion, such counsel may rely, as to matters of fact (but not
as to legal conclusions), to the extent they deem proper, on certificates of
responsible officers of the Company and public officials. Such opinion shall not
state that it is to be governed or qualified by, or that it is otherwise subject
to, any treatise, written policy or other document relating to legal opinions,
including, without limitation, the Legal Opinion Accord of the ABA Section of
Business Law (1991).



















































A-3
NY\5751006

--------------------------------------------------------------------------------



Exhibit B


FORM OF LOCK-UP TO BE DELIVERED PURSUANT TO SECTION 5(g)






March [●], 2014


Merrill Lynch, Pierce, Fenner & Smith
Incorporated,


as Representative of the several Initial Purchasers to be named in the
within-mentioned Purchase Agreement




c/o Merrill Lynch, Pierce, Fenner & Smith
Incorporated
One Bryant Park
New York, New York 10036




Re:    Proposed Offering by Carriage Services, Inc.


Dear Sirs:


The undersigned understands that Merrill Lynch, Pierce, Fenner & Smith
Incorporated (“Merrill Lynch”) proposes to enter into a Purchase Agreement (the
“Purchase Agreement”) with Carriage Services, Inc., a Delaware corporation (the
“Company”) providing for the offering of $125,000,000 aggregate principal amount
of the Company’s 2.75% Convertible Subordinated Notes due 2021 (the
“Securities”). In recognition of the benefit that such an offering will confer
upon the undersigned as a stockholder and an officer and/or director of the
Company, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned agrees with each
initial purchaser to be named in the Purchase Agreement that, during the period
beginning on the date hereof and ending on the date that is 90 days from the
date of the Purchase Agreement (the “Lock-up Period”), the undersigned will not,
without the prior written consent of Merrill Lynch, directly or indirectly, (i)
offer, pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant for
the sale of, or otherwise dispose of or transfer any shares of the Company’s
common stock, par value $0.01 per share (the “Common Stock”), or any securities
convertible into or exchangeable or exercisable for Common Stock, whether now
owned or hereafter acquired by the undersigned or with respect to which the
undersigned has or hereafter acquires the power of disposition (collectively,
the “Lock-Up Securities”), or exercise any right with respect to the
registration of any of the Lock-up Securities, or file or cause to be filed any
registration statement in connection therewith, under the Securities Act of
1933, as amended, or (ii) enter into any swap or any other agreement or any
transaction that transfers, in whole or in part, directly or indirectly, the
economic consequence of ownership of the Lock-Up Securities, whether any such
swap or transaction is to be settled by delivery of Common Stock or other
securities, in cash or otherwise.



B-1
NY\5751006

--------------------------------------------------------------------------------



[The foregoing restrictions shall not apply to the transfer or sale of Common
Stock beneficially owned by the spouse of the undersigned as of the date
hereof.]1 


The undersigned also agrees and consent to the entry of stop transfer
instructions with the Company’s transfer agent and registrar against the
transfer of the Lock-Up Securities except in compliance with the foregoing
restrictions.








Very truly yours,




Signature:     


Print Name:     






















































































_______________________________
1 To be included in William Heiligbrodt’s lock-up.

B-2
NY\5751006